Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 05/13/2021 is entered.
The Applicants’ Amendment to the Drawings filed on 05/13/2021 is entered.
Claim status
	Claims 1-2 are cancelled.  Claims 3-14 are pending.
	Claims 3-4, 9-10, and 13-14 are withdrawn. 
	Claims 5-8, and 11-12 are under examination.
Election/Restrictions
Applicant’s election without traverse of invention Group II (e.g., claims 5-8 and 11-12 in the reply filed on 10/26/2020 is as previously acknowledged.
Claims 3-4, 9-10, and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020.
Priority
This US16/001,031 filed on 06/06/2018 is a DIV of 15/019,630 filed on 02/09/2016 (now US Patent 10,006,011) which is a CIP of 14/911,154 filed on 02/09/2016 (now US Patent 10030235) which is a 371 of PCT/JP2014/062518 filed on 05/09/2014 which claims foreign priority benefit of JAPAN 2013-166768 filed on 08/09/2013.
Nucleotide and/or Amino Acid Sequence Disclosures
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:

via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;

on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;

via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies are as follows:  The Incorporation by Reference paragraph is incomplete.  The size of the ASCII text file should be written in bytes See item 1) a) or 1) b) above.
Response to Amendment
All objections and rejections made in the previous office action and not repeated in this office action are withdrawn herein in view of the Applicant’s Amendments filed on 05/13/2021.
Specification
The disclosure is objected to because of the following informalities: The Specification should be amended as follows in paragraphs 0119, 0122, 0123, and 0126: …region flanked by…
Appropriate correction is required.
Claim Objections
Currently amended claims 5-6 are objected to because of the following informalities:  
5, for improved clarity and consistent with the instant specification, the following phrase in claim 5, lines 7-8, should be amended, for example, to recite:
 …the DNA-binding domain comprises positioned consecutively from the N-terminus of the DNA-binding domain, wherein each of the 16 to 20 DNA-binding modules consists of 34 amino acid residues…
Regarding claim 6, for improved clarity and consistent with the instant specification, the following phrase in claim 6, lines 8-9, should be amended, for example, to recite:
 …the DNA-binding domain comprises positioned consecutively from the N-terminus of the DNA-binding domain, wherein each of the 16 to 20 DNA-binding modules consists of 34 amino acid residues…
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – new grounds necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Independent claims 5 and 6 refer to module sets 1-4.  It is unclear what structure is required of each of module sets 1-4.  The fact pattern of the present base claims 5 and 6 is that the DNA binding domain comprises 16 to 20 DNA-binding modules.  It is unclear if the claim intends to encompass constructs having only 16 consecutive DNA-binding modules because this interpretation is not compatible with the present claim language, for example, “module set 4 consists of 4th, 8th, 12th and 20th DNA-binding modules”.  Further, claims 5 and 6 are unclear in the phrases “and each module of the module set 1 comprises amino acid combination 1 for an amino acid residue at position 4 and an amino acid residue at position 32” (and similar phrases in claims 5 and 6 referring to “amino acid combination 2”, “amino acid combination 3”, and “amino acid combination 4”).  It is unclear what is intended by the term “amino combination 1” (or “amino acid combination 2”, “amino acid combination 3”, and “amino acid combination 4”).  The instant specification does not explicitly recite what structure is encompassed or excluded by the term “amino acid combination 1”, etc..  Support is found (instant specification para 0093, lines 7-8) for four types of “combinations”, for example:

However, the instant specification in paragraph 0093, lines 7-8 also recites narrower embodiments of four types of combinations: “selected from the group consisting of a combination of D and D, a combination of E and A, a combination of D and A, and a combination of A and D, respectively for x and y in this order”.  However, the instant claims do not indicate what structure is intended to be required by the present claim terms “combination 1”, “combination 2”, “combination 3”, and “combination 4” .  The same reasoning applies to the phrases in the base claims 5 and 6 for each of the module sets 1-4 
	Dependent claims 7-8 and 11-12 are indefinite as they depend upon claims 5 and 6 and are not remedial.
Claim Rejections - 35 USC § 102 – updated per amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 7-8, and 11-12 stand rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US2011/0301073 to Gregory et al, of record).
Regarding claims 7 and 8, Gregory et al disclose isolated modified host cells with a mutation in the genome (e.g., abstract; para 0019, line 1).  Claims 7 and 8 are product by process claims.  In the instant case, the claimed host cells are not structurally distinct from host cells disclosed in Gregory et al.  
Regarding claims 11 and 12, Gregory et al disclose genetically modified transgenic plants comprising modified host cells with a mutation in the genome (e.g., abstract; para 0019, line 1, para 0032 and para 0199, lines 5-7). 
[0032] In another aspect, described herein is a method for cleaving one or more genes of interest in a cell, the method comprising: (a) introducing, into the cell, one or more one or more TALEN protein(s) (or polynucleotides encoding the TALENs) that bind to a target site in the one or more genes under conditions such that the TALEN protein(s) is (are) expressed and the one or more genes are cleaved. In embodiments in which two or more TALEN proteins are introduced, one, some or all can be introduced as polynucleotides or as polypeptides. In some aspects, said gene cleavage results in the functional disruption of the targeted gene. Cleavage of the targeted DNA may be followed by NHEJ wherein small insertions or deletions (indels) are inserted at the site of cleavage: These indels then cause functional disruption through introduction of non-specific mutations at the cleavage location.

[0019]The term plant cells include isolated plant cells as well as whole plants or portions of whole plants such as seeds, callus, leaves, roots, etc. The present disclosure also encompasses seeds of the plants described above wherein the seed has the transgene or gene construct and/or has been modified using the compositions and/or methods described herein. The present disclosure further encompasses the progeny, clones, cell lines or cells of the transgenic plants described above wherein said progeny, clone, cell line or cell has the transgene or gene construct.


Response to Argument
The Applicants’ response filed on 05/13/2021 has been fully considered but is unpersuasive.  The applicants argue that Gregory fails to teach the presently added limitation for the linker domain “consists of an amino acid sequence having at least 85% sequence identity with the amino acid sequence from position 754 to position 801 of SEQ ID NO: 34, etc.,”.  However, this argument is unpersuasive regarding claims 7-8, and 11-12 because these are product by process claims and the linker limitation does not distinguish the claimed product host cells and transgenic plants comprising such host cells from those disclosed in Gregory et al. for reasons provided in the body of the rejection above.

Double Patenting – new grounds necessitated by amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Currently amended claims 5-8, and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 16 of U.S. Patent No. 10,030,235 in combination with patented claim 1 and further in view of  Gregory et al, (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because currently amended claims 5-8, and 11-12 are rendered obvious over patented claim 16 in combination with patented claim 1 and further in view of US2011/0301073 to Gregory et al, (of record).
Patented claim 16 recites a vector according to patented claim 2, wherein the linker domain between the DNA-binding domain and the DNA-cleaving domain consists of the amino acid sequence from position 754 to position 01 of SEQ ID NO: 34.  Patented claim 2 recites a vector comprising a TALEN polypeptide as set forth in claim 1.  Claim 1 recites limitations that are essentially the same as the presently amended claims 5 and 6 except that the patented claims do not recite a method of making such vector by introducing into a cell and expressing such vector in a cell.  Further, regarding instant claims 7-8 and 11-12, patented claims do not recite a mutated/modified cell or transgenic plant comprising such cell.
Regarding claims 5-6, 7-8, and 11-12, Gregory et al disclose genetically modified transgenic plants comprising modified host cells with a mutation in the genome (e.g., abstract; para 0019, line 1, para 0032 and para 0199, lines 5-7). 
[0032] In another aspect, described herein is a method for cleaving one or more genes of interest in a cell, the method comprising: (a) introducing, into the cell, one or more one or more TALEN protein(s) (or polynucleotides encoding the TALENs) that bind to a target site in the one or more genes under conditions such that the TALEN protein(s) is (are) expressed and the one or more genes are cleaved. In embodiments in which two or more TALEN proteins are introduced, one, some or all can be introduced as polynucleotides or as polypeptides. In some aspects, said gene cleavage results in the functional disruption of the targeted gene. Cleavage of the targeted DNA may be followed by NHEJ wherein small insertions or deletions (indels) are inserted at the site of cleavage: These 

[0019]The term plant cells include isolated plant cells as well as whole plants or portions of whole plants such as seeds, callus, leaves, roots, etc. The present disclosure also encompasses seeds of the plants described above wherein the seed has the transgene or gene construct and/or has been modified using the compositions and/or methods described herein. The present disclosure further encompasses the progeny, clones, cell lines or cells of the transgenic plants described above wherein said progeny, clone, cell line or cell has the transgene or gene construct.

Regarding instant claims 5-6, 7-8, and 11-12, one of ordinary skill in the art would have been motivated to make a vector as claimed in patented claim 16 and express such vector in a host cell for the rationale of Gregory et al for methods of expressing a vector and making modified/mutated cells and transgenic plants for making improvements in plant features.
It would have been prima facie obvious to make a vector in a cell expressing such vector including a host cell and transgenic plant comprising such vector and with such modification and mutation in view of the vector of patented claim 16 because the patented claims are in the same field of using TALEN technology and vectors to mutate a host cell genome.  
Conclusion
No claims allowed.
The following is related prior art which is not being applied in this office action but which may be applied in a future office action if applicable: Sander et al in 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636